Case 5:15-cv-00093-DPM Document 94 Filed 01/06/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

PINE BLUFF DIVISION
VERNELL CONLEY
ADC #110709 PETITIONER
Vv. No. 5:15-cv-93-DPM

DEXTER PAYNE, Director,
Arkansas Division of Correction* RESPONDENT

ORDER

1. Motion to supplement objections, Doc. 92, granted.

2. Conley concedes Claims 1 & 2 and offers no particularized
objections on Claims 3 & 4. The Court adopts the recommendation on
those claims.

3. On Claim 5: The Court sustains Conley’s objections 1, 2,5 & 7
and overrules objections 3, 4, & 6. Doc. 78 & 92. Nonetheless, the
sustained objections don’t change this Court’s assessment of Conley’s
claim here. On de novo review, the Court therefore adopts the

remainder of Magistrate Judge Ray’s thorough recommendation,

Doc. 69. FED. R. Civ. P. 72(b)(3). Trial counsel believed that, even if

 

* Dexter Payne is the Director of what is now known as the Arkansas
Division of Correction. The Court directs the Clerk to amend the
docket accordingly. FED. R. CIv. P. 25(d).
Case 5:15-cv-00093-DPM Document 94 Filed 01/06/21 Page 2 of 2

Conley’s sentences were ultimately run consecutively, the chance of
receiving an overall lower sentence was better with a single jury. And
that belief wasn’t unreasonable, particularly given the wide ten-years-
to-life range Conley faced on the delivery charge and trial counsel’s
recent experience with Washington County juries. Whether reviewed
de novo under Strickland or through § 2254(d)’s doubly deferential lens,
the strategic decision not to sever fell “within the range of competence
demanded of attorneys in criminal cases.” McMann v. Richardson, 397
U.S. 759, 771 (1970).

Conley’s petition will be dismissed with prejudice. No certificate
of appealability will issue. 28 U.S.C. § 2253(c)(1)-(2).

So Ordered.

LPn4 fell 4:
D.P. Marshall Jr.
United States District Judge

 

"> )
é

} f , z ) f
fe ow { \ IWAV al a
